Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahara, US PGPUB 2015/0279272 in view of Kim et al., US PGPUB 2018/0219176 hereinafter referenced as Kim.





As to claim 1, Takahara discloses a display driver circuit board, comprising: a substrate connected to a display panel (display panel 11, fig. 4);
a display driver mounted on the substrate, and configured to process an input signal and output an image signal (e.g. source driving circuit 16, fig. 3); an
a terminal including a plurality of unit terminals arranged in a join, of the substrate, to the display panel, the unit terminals including a unit terminal supplying the image signal to the display panel (e.g. source driver IC 226, fig. 4).
Takahara does not specifically disclose the substrate includes: a plurality of the terminals arranged at intervals in the join; and a no-terminal-formation region provided between the terminals neighboring, and keeping the unit terminals from being formed.
However, in the same endeavor, Kim discloses the substrate includes: a plurality of the terminals arranged at intervals in the join (e.g. pad portion 350, fig. 2); and 
a no-terminal-formation region provided between the terminals neighboring, and keeping the unit terminals from being formed (e.g. grooves 301, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Takahara to further include Kim’s circuit design in order to improve the durability of the display device.

As to claim 2, the combination of Takahara and Kim discloses the display driver circuit board according to claim 1. The combination further disclose in the substrate, the join is divided for each of the terminals (Kim, each pad section of the pad portion 350).

As to claim 3, the combination of Takahara and Kim discloses the display driver circuit board according to claim 2. The combination further disclose in the substrate, the no-terminal-formation region is a notch (Takahara, e.g. grooves 301, fig. 2).

As to claim 4, the combination of Takahara and Kim discloses the display driver circuit board according to claim 1. The combination further disclose
in each of the terminals, the unit terminals include a common potential terminal, supplied with a common potential signal, and a plurality of the common potential terminals are each disposed at an end, of the join of the substrate, along the arrangement of the terminals, and in a portion, of the join of the substrate, bordering the no-terminal-formation region (Kim, common power line 172, fig. 4).

As to claim 5, the combination of Takahara and Kim discloses the display driver circuit board according to claim 1. The combination further disclose
the display driver includes a plurality of groups of input terminals receiving the input
signal, each of the groups including a pair of the input terminals (Kim, part of pad portion 350, fig. 2).

As to claim 7, the combination of Takahara and Kim discloses the display driver circuit board according to claim 1. The combination further disclose the display driver is disposed across the no-terminal-formation region along the arrangement of the terminals (Kim, pad portion 350 is located across two grooves, fig. 2).

As to claim 8, the combination of Takahara and Kim discloses the display driver circuit board according to claim 1. The combination further disclose as many display drivers, included in the display driver, as the terminals (Takahara, e.g. source driver IC 226, fig. 4).

As to claim 9, the combination of Takahara and Kim discloses the display driver circuit board according to claim 1. The combination further disclose a display panel to which the display driver circuit board is connected (Takahara, e.g. source driver IC 226 and display device 11, fig. 4).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
8/14/2021